ALLOWANCE
	This action is in response to the Response to Election/Restriction filed 3/11/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 12, Figure 16 (corresponding to claim 1-5) in the reply filed on 3/11/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 6-18 directed to species non-elected without traverse.  Accordingly, claims 6-18 have been cancelled.

Allowable Subject Matter
Claims 1-5 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claims 6-18 are cancelled.

Claim 1 has been amended as follows:
	In line 5, after anatomy of “a” has been deleted.
		In line 5, after anatomy of ---the--- has been added.
		In line 8, after each of the ---separate--- has been added.
		In line 10, after along the ---respective--- has been added.
		In line 13, after plunger axis of ---the corresponding--- has been added.
		In line 16, after patient support “at” has been deleted.
In line 16, after patient support ---along--- has been added.
In line 16, after plunger axis of ---the corresponding--- has been added.
In line 18, after patient support “at” has been deleted.
In line 18, after patient support ---along--- has been added.
In line 19, after plunger axis of ---the corresponding--- has been added.

Claim 2 has been amended as follows:
	In line 2, before separate locks ---said--- has been added.
	In line 2, before separate adjusters ---said--- has been added.
In line 5, after plunger axis of ---the corresponding--- has been added.

Claim 3 has been amended as follows:
coupled to the ---at least two separate--- has been added.
	In line 5, before frame portions ---at least two separate--- has been added.
	In line 6, after mounted to at least one of the ---at least two separate--- has been added.

Claim 4 has been amended as follows:
	In line 2, after rotate about “an” has been deleted.
In line 2, after rotate about ---a respective--- has been added.

Claim 5 has been amended as follows:
		In line 2, before adjuster axis ---respective--- has been added.
		In line 2, after plunger axis ---of the corresponding one of the separate locks--- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an immobilization apparatus configured to be coupled to a patient support, the immobilization apparatus including separate locks mounted to a frame, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the plunger axis between a locked position and an unlocked position; separate adjusters each configured to be associated with a along the plunger axis of the corresponding one of the separate locks; and each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks, in combination with the other elements (or steps) in the claims.  
The prior art of record does not teach an immobilization apparatus configured to be coupled to a patient support, the immobilization apparatus including separate locks mounted to a frame, each of the separate locks having a plunger extending along a plunger axis, and each of the plungers being movable along the plunger axis between a locked position and an unlocked position; separate adjusters each configured to be associated with a corresponding one of the separate locks and each configured to selectively adjust a distance between the frame and the patient support along the plunger axis of the corresponding one of the separate locks; and each of the separate adjusters being further configured to extend about the plunger axis of the corresponding one of the separate locks, which provides a single, co-located component that is conveniently capable of performing both adjustment and fixing functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/16/2022